             Case 1:19-cv-02232-TJK Document 61 Filed 01/24/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA, et al,

                          Plaintiffs,

            V.                                                    Case No. I: I9-cv-02232-TJK

 DEUTSCHE TELEKOM AG, et al.,

                          Defendants.


                      MOTION OF PREPAID WIRELESS GROUP. LLC
                          TO FILE BRIEF AS AMICUS CURIAE

          Prepaid Wireless Group, LLC (“PWG”) respectfully requests leave in accordance with

Local Civil Rule 7(o)(l) and the Court’s January 10, 2020 Minute Order to file an amicus brief

addressing the benefits that T-Mobile US, Inc.’s (“T-Mobile”) acquisition of Sprint Corporation

(“Sprinf’) would have on the wireless wholesale and retail mobile wireless services markets.

Pursuant to Local Civil Rule 7(o) and the Court’s January 10, 2020 Minute Order, PWG must

obtain consent of the Court to file an amicus brief and describe “why an amicus brief is

desirable, why the movant’s position is not adequately represented by a party, and why the

matters asserted are relevant to the disposition of the case.”'

1.        INTEREST OF THE AMICUS CURIAE

          PWG connects Mobile Virtual Network Operators (“MVNOs”) to the extra capacity of

the nationwide wireless networks run by facilities-based carriers, including AT&T, Verizon, T-

Mobile, and Sprint. Through PWG’s partnerships, nationwide facilities-based carriers compete




     LCvR 7(o)(2).
           Case 1:19-cv-02232-TJK Document 61 Filed 01/24/20 Page 2 of 3




to sell their excess capacity to MVNOs, which then offer affordable prepaid and other innovative

wireless services and compete head-to-head for customers.

II.    ARGUMENT

       By this motion, PWG seeks the opportunity to provide its distinct views concerning the

effect of the merger on the wireless wholesale market and retail mobile wireless services. PWG

has substantial interest in the outcome of this litigation because it contracts with every national

wireless carrier in the United States and likely would continue to do so in the event the merger

between Sprint and T-Mobile is finalized. In addition, because PWG contracts both with the

national carriers and the MVNOs that purchase their wireless services through PWG, PWG is

able to provide a unique perspective on the merger between T-Mobile and Sprint. If this motion

is granted, PWG’s amicus brief will explain in greater detail why the current terms and

conditions of the Department of Justice’s Proposed Final Judgment concerning the Sprint-T-

Mobile merger would be in the public’s interest.

        For these reasons, PWG respectfully requests that the court grant it leave to file an

amicus brief in this matter. Pursuant to Local Civil Rule 7(o)(2), this motion is accompanied by

a Proposed Order.

                                                    Respec^ully sybrnit^ed,



                                                    Steven A. Augustino
                                                    KELLEY DRYE & WARREN LLP
                                                    Washington Harbour, Suite 400
                                                    3050 K Street, NW
                                                    Washington, DC 20007
                                                    Telephone: (202) 342-8400
                                                    saugustino@kelleydrye.com
                                                    D.C. Bar No. 439987

                                                     Counsel for Prepaid Wireless Group, LLC
January 24, 2020
           Case 1:19-cv-02232-TJK Document 61 Filed 01/24/20 Page 3 of 3




                                   CERTIFICATE OF SERVICE

        I hereby certify that on January 24, 2020,1 electronically filed a copy of the foregoing

Motion of Prepaid Wireless Group, LLC to File Brief as Amicus Curiae using the CM/ECF

system for the United States District Court for the District of Columbia, which will send

notification of that filing to all counsel of record in this litigation.




                                                       Steven A. Augustino
                                                       KELLEY DRYE & WARREN LLP
                                                       Washington Harbour, Suite 400
                                                       3050 K Street, NW
                                                       Washington, DC 20007
                                                       Telephone: (202) 342-8400
                                                       saugustino@kelleydrye.com

                                                       Counsel for Prepaid Wireless Group, LLC


January 24, 2020
